Case 9:18-cr-00030-RC-KFG Document 47 Filed 10/21/20 Page 1 of 1 PageID #: 373




                        ***NOT PRINTED FOR PUBLICATION***

                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                 LUFKIN DIVISION

UNITED STATES OF AMERICA                       '
                                               '
V.                                             '   CASE NO. 9:18-CR-30
                                               '
JECOREY RAMONE RICHARD                         '

              ORDER ACCEPTING REPORT AND RECOMMENDATION
                  ON DEFENDANT’S MOTIONS FOR RELEASE

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration of Defendant’s motion for compassionate release (Doc. No. 41). On

September 16, 2020, Judge Giblin issued his Report and Recommendation (Doc. No. 45). Judge

Giblin recommended that the Court deny Mr. Richard’s motion seeking early release.

       The parties have not filed objections to date. The Court ORDERS that the Report (Doc.

No. 45) is ACCEPTED. The Court incorporates Judge Giblin’s findings and recommended

disposition in support of this order.      Defendant Jecorey Ramon Richard’s motion for

compassionate release (Doc. No. 41) is DENIED.

                So ORDERED and SIGNED, Oct 21, 2020.


                                                                 ____________________
                                                                 Ron Clark
                                                                 Senior Judge
